Barnard, P. J.
principle governing this case has so recently been decided by the court of appeals (Cogswell v. N. Y. C., etc., R. R., 103 N. Y., 10; 3 N. Y. State Rep., 56), that if an appeal can only be taken by the permission of the general term, such permission should not be granted. The plaintiff is a property owner whose occupancy of her property is made unhealthy and disagreeable by. foul oders created by the defendant. It is true that the defendant has a corporate franchise from the legislature, but under the case above cited the plaintiff can prevent a substantial injury to her just rights, although the invasion of these rights be done under cover of a corporate franchise.
Motion denied, with ten dollars costs.
Pratt and Dykman, JJ., concur.